DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
Acknowledgment 
Claims 1, 5, 11 are amended and field on 6/29/2022.
Claim 10, 13, 17-18 are canceled and claims 24-27 are newly added.
The double patenting on the action 11/2/2021 was withdrawn due to the argument in remark 2/2/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cory Nesemann on 8/17/2022.
In lines 20-22 of claim 1, “when the upper housing causes the advancement of the plunger rod relative to the syringe, whereby the syringe would deliver the medication out of the needle,” is changed to “when the upper housing is moved toward the dispensed position thereby causing the advancement of the plunger rod relative to the syringe, whereby the syringe delivers the medication out of the needle,”.
In lines 19-21 of claim 25, “when the upper housing causes the advancement of the plunger rod relative to the syringe, whereby the syringe would deliver the medication out of the needle,” is changed to “when the upper housing is moved toward the dispensed position thereby causing the advancement of the plunger rod relative to the syringe, whereby the syringe delivers the medication out of the needle,”.

 Allowable Subject Matter
Claims 1-9, 11, 16, 19-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, a device configured to administer a medication, the device comprising: a lower housing; a syringe; a middle housing; an upper housing; a plunger rod and wherein the at least one friction member of the upper housing is configured to interfere with the at least one friction member of the middle housing when the upper housing is moved toward the dispensed position thereby causing the advancement of the plunger rod relative to the syringe, whereby the syringe delivers the medication out of the needle, and wherein the middle housing is fixed relative to the lower housing in a first housing position when the upper housing is in the pre-use position and when the upper housing is in the dispensed position in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Carrel et al. (US. 20090318864A1)(“Carrel”) is the closest prior art of record. Even though Carrel discloses a device configured to administer a medication, the device comprising: a lower housing; a syringe; a middle housing; an upper housing; a plunger rod, Carrel fails to disclose wherein the at least one friction member of the upper housing is configured to interfere with the at least one friction member of the middle housing when the upper housing is moved toward the dispensed position thereby causing the advancement of the plunger rod relative to the syringe, whereby the syringe delivers the medication out of the needle, and wherein the middle housing is fixed relative to the lower housing in a first housing position when the upper housing is in the pre-use position and when the upper housing is in the dispensed position.
As to claim 25, a device configured to administer a medication, the device comprising: a lower housing; a syringe; a middle housing; an upper housing; a plunger rod and wherein the at least one friction member of the upper housing is configured to interfere with the at least one friction member of the middle housing when the upper housing is moved toward the dispensed position thereby causing the advancement of the plunger rod relative to the syringe, whereby the syringe delivers the medication out of the needle, and wherein the middle housing is fixed relative to the lower housing in a first housing position when the upper housing is in the pre-use position and when the upper housing is in the dispensed position in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Carrel et al. (US. 20090318864A1)(“Carrel”) is the closest prior art of record. Even though Carrel discloses a device configured to administer a medication (Fig. 6-10, ¶0009, the device comprising: a lower housing (4); a syringe (2); a middle housing (12); an upper housing (21); a plunger rod (10), Carrel fails to disclose wherein the at least one friction member of the upper housing is configured to interfere with the at least one friction member of the middle housing when the upper housing is moved toward the dispensed position thereby causing the advancement of the plunger rod relative to the syringe, whereby the syringe delivers the medication out of the needle, and wherein the middle housing is fixed relative to the lower housing in a first housing position when the upper housing is in the pre-use position and when the upper housing is in the dispensed position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Response to Arguments
Applicant’s arguments, see remark, filed 6/29/2022, with respect to claims 1, 25 have been fully considered and are persuasive.  The 102 rejection of claim 1 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783     

/Lauren P Farrar/Primary Examiner, Art Unit 3783